DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on October 17, 2019.  Accordingly, claims 1-15 and newly added claim 16 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 2003/0030451 A1) in view of Drori et al. (US 6,555,996 B2).
Braun teaches a circuit arrangement for performing a resistance measurement comprising:

    PNG
    media_image1.png
    403
    787
    media_image1.png
    Greyscale

With regard to claim 1, a circuit arrangement (Figure) for resistance measurement of at least one resistor (Figure, resistors R1, R2 and R3), the circuit arrangement (Figure) comprising a capacitor (Figure, capacitor C) coupled between a first potential node (Figure, lower potential node of capacitor C) and a second potential node (Figure, upper potential node of capacitor C), a pair of terminals (Figure, any pair of terminals of one of resistors R1, R2 and R3) that comprises a first terminal (Figure, lower terminal of one of resistors R1, R2 and R3) and a second terminal (Figure, upper terminal of one of resistors R1, R2 and R3), the first and second terminals (Figure, any pair of terminals of one of resistors R1, R2 and R3) being coupleable to one of the at least one resistor (Figure, resistors R1, R2 and R3), a set of circuit branches comprising a first circuit branch (Figure, branch including switch S11) that comprises a switch (Figure, S11), a second circuit branch (Figure, branch including switch S12) that comprises a switch (Figure, switch S12), the switches (Figure, switches S11, S12, S21, S22, S31, S32) being switchable between a 
With regard to claim 9, a switchable means (Figure, threshold switch 3) for connecting one of the switches (Figure, switches S11, S12, S21, S22, S31, S32) with a ground potential (GND) if the switch (Figure, switches S11, S12, S21, S22, S31, S32) is in the insulating state (For more details, please see Abstract; and paragraphs: [0002], [0019]-[0021] , [0027]-[0028] and [0030]-[0032]).
With regard to claim 10, a current source or a voltage source (Figure, current or power source 1) for charging the capacitor (Figure, capacitor C) and a means for measuring (Figure, processing means 4 and timing unit 5) a charge or discharge time of the capacitor (Figure, capacitor C) (For more details, please see Abstract; and paragraphs: [0002], [0019]-[0021] , [0027]-[0028] and [0030]-[0032]).
With regard to claim 12, a processor means (Figure, processing means 4) for determining a resistance value of the at least one resistor (Figure, resistors R1, R2 and R3) based on the measurements of the charge or discharge time (Figure, timing unit 5) for the multitude of switch settings.

A third circuit branch that comprises a switch, and a fourth circuit branch that comprises a switch; and the second terminal being coupled to the second potential node via the third circuit branch and the fourth circuit branch, the third and fourth circuit branches being connected in parallel.
Drori et al. teaches a circuit arrangement comprising:

    PNG
    media_image2.png
    541
    701
    media_image2.png
    Greyscale

With regard to claim 1, a first potential node (FIG. 2, second main terminal 12) and a second potential node (FIG. 2, first main terminal 11); a first terminal (FIG. 2, node 641) and a second terminal (FIG. 2, node 64M-1), the first and second terminals (FIG. 2, nodes 641 and 64M-1) being coupleable to one of the at least one resistor (FIG. 2, the equivalent resistor of resistors 622 to 62M-1 connected in series), a set of circuit branches comprising a first circuit branch (FIG. 2, left branch of  switch 1260) that comprises a switch (FIG. 2, left pole of switch 1260), a second circuit branch (FIG. 2, right branch of switch 1260) that comprises a switch (FIG. 2, right pole of switch 1260), a third circuit branch (FIG. 2, left branch of switch 146N-1) that comprises a switch (FIG. 2, left pole of switch 146N-1), and a fourth circuit branch (FIG. 2, right branch of switch 146N-1) that comprises a switch (FIG. 2, right pole of switch 146N-1), the switches (FIG. 2, 0 and 146N-1) being switchable between a conductive state (closing or “On” state) and an insulating state (opening or “Off” state), the first terminal (FIG. 2, node 641) being coupled to the first potential node (FIG. 2, second main terminal 12) via the first circuit branch (FIG. 2, left branch of  switch 1260) and the second circuit branch (FIG. 2, right branch of switch 1260), the first and second circuit branches (FIG. 2, left and right branches of switch 1260) connected in parallel, the second terminal (FIG. 2, node 64M-1) being coupled to the second potential node (FIG. 2, first main terminal 11) via the third circuit branch (FIG. 2, left branch of switch 146N-1) and the fourth circuit branch (FIG. 2, right branch of switch 146N-1), the third and fourth circuit branches (FIG. 2, left and right branches of switch 146N-1) being connected in parallel (From column 5, line 13 to column 6, line 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit arrangement for performing a resistance measurement of Braun by adding a duplicate pair of switches at one end of each resistors to the other end of each resistors as taught by Drori et al. since Drori et al. teaches that such an arrangement is beneficial for improving the accuracy of measurement with high-resolution and high-precision as disclosed in the Abstract.
It is well known that each of resistors 621 and 62M can be inherently split into an equivalent arrangement of two resistors connected in parallel at each end of the resistor stack 60.  Being set up as such, the circuit arrangement of FIG. 2 is similar to that of one of the legs of FIG. 1 of the instant application under examination.  As also clearly seen in column 6, lines 16-18 and column 7, lines 36-38 that a preferred implementation of switches 126 and 146 is shown in FIG. 3, which shows two conventional analog CMOS switches, one for each pole.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuit arrangement for performing a resistance measurement of Braun to add “a second pair of terminals and a second set of circuit branches” having the same structure and functions as those of the first pair of terminals and the set of circuit branches since such an arrangement is beneficial to provide desirable and exemplary choices for a backup circuit of the circuit arrangement for performing a resistance measurement.  Such an implementation can significantly increase the effectiveness of circuit arrangement for performing a resistance measurement.
With regard to claims 3 and 5, Braun in view of Drori et al. inherently discloses that there is no direct conductive connection between the first terminals (lower terminals of resistors R1, R2 and R3 of the Figure in Braun) of the first and second pairs (pairs of terminals of resistors R1, R2 and R3 of the Figure in Braun) and there is no direct conductive connection between the second terminals of the first and second pairs (pairs of terminals of resistors R1, R2 and R3 of the Figure in Braun). 
 With regard to claim 4, Braun in view of Drori et al. inherently discloses that the first terminals (lower terminals of resistors R1, R2 and R3 of the Figure in Braun) of the first and 
With regard to claims 6-9, these claims do not appear to contain any additional features which, in combination with the features of any claim to which they refer, meet the requirements in respect of inventive step.  The additional features of these claims relate to a matter of duplication of parts and slight modifications in the circuit arrangement for performing a resistance measurement according to claims 1, 2 and 5 that lie in the scope of what someone skilled in the art is accustomed to performing based on well-known considerations common and commercially available to those skilled in the art.  Therefore, it would be easy for a person skilled in the art to conceive of applying these features to the circuit arrangement for performing a resistance measurement according to claims 1, 2 and 5 to take advantage of improving the accuracy of measurement with high-resolution and high-precision.
With regard to claim 11, Braun discloses a switch control means (Figure, threshold switch 3) for setting a multitude of switch settings (closing or “On” state; and opening or “Off” state), in each switch setting the states of the switches (Figure, switches S11, S12, S21, S22, S31, S32) are set in such a manner that the capacitor (Figure, capacitor C) is chargeable or dischargeable via at least one of the first and second branches (Figure, branches including switches S11 and S12) of a same set; and Braun in view of Drori et al. discloses that at least one of the third and fourth branches (duplication of branches including switches S11 and S12) of the 
With regard to claims 13-16, these claims presents a method according to the circuit arrangement of claims 1-12.  Therefore the argument made against claims 1-12 also applies, mutatis mutandis, to claims 13-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Lucas (US 3,836,847 A) teaches a circuit for measuring an unknown resistance by using a voltage ratio.
Chung et al. (US 2005/0247997 A1) teaches an on-chip resistance monitor and diagnoses for electrical fuses.
Tong et al. (US 2012/0182660 A1) teaches a resistance determining system and method for circuit protection.
Zhang et al. (US 2015/0276819 A1) teaches a method and apparatus for determining resistance values of dynamic voltage-adjusting circuit.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858